DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a split crosslinked polyolefin foam sheet having a skin side and a split side, does not reasonably provide enablement for all polyolefin materials in addition to all crosslinking methods achieving the property of the average peak heights as required by claim 11. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545,1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. The test for undue experimentation as to whether or not all polyolefin blends/crosslinking methods within the scope of claims 11-21 can be used as claimed and whether claims 11-21 meet the test is stated in Ex parte Forman, 230 USPQ546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 11-21, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great such that claims 11-21 read on any material which is a crosslinked polyolefin foam sheet which provides a large list of materials for the foam sheet, including at least one polyolefin, which may be in combination with other materials due to the comprising language of the claim in addition to multiple polyolefin materials being blended in order to achieve the foam sheet with the average peak heights of claim 11 with the particular measurement standard required by the claim. Additionally, the term crosslinked polyolefin foam sheet reads on any crosslinking method for forming the polyolefin foam sheet which would require undue experiment to determine an appropriate crosslinking method and method parameters in order to achieve the average peak heights measured by the method required by claim 11.
There is no direction or guidance presented for particular blends of polyolefins nor particular crosslinking methods which are not described in the instant specification, including crosslinking from only a single side of the foam sheet or blends which include a polyolefin and another polymer within the blend (polyurethanes, epoxies, silicon-based resins, etc.) which achieves the average peak heights required by claim 11.
There is an absence of working examples concerning other materials for forming the foam sheets which are formed by particular blends of polyolefins or particular crosslinking methods which are not described in the instant specification, including crosslinking from only a single side of the foam sheet or blends which include a polyolefin and another polymer within the blend (polyurethanes, epoxies, silicon-based resins, etc.) which achieves the average peak heights required by claim 11.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-20. 

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 11/21/2022, with respect to the 35 U.S.C 103 rejection of claim 11 have been fully considered and are persuasive.
On pages 5-7, applicant argues that Baldwin fails to teach the amendment to claim 11 requiring the open cell surface to have average peak heights of about 150 to 550 microns measured by selecting local peak heights relative to a base height, the base height established by the average of entire heights within a 5mm X 5mm area of the open cell surface in that Baldwin only teaches maximum peak heights which are measured over the entirety of the surface of the foam sheet and fails to teach an average of the peak heights. Applicant additionally argues that the term split is not a product by process limitation in that the foam sheets are split by pulling and stretching the foam sheets to their breaking points creating long fibrils resulting in the average peak heights as claimed in comparison to a skived foam resulting in lower peak heights. 
The examiner concedes in that the amendment to the claim overcomes the teaching of Baldwin in that Baldwin fails to teach the peak heights as being an average measured by the method of claim 11. Additionally, the examiner recognizes and concedes that the term split in split crosslinked polyolefin foam resultantly provides the average peak heights as required by claim 11 in that the foam sheets of this claim are formed particularly by the method of pulling and tearing without the use of a blade as in the method of producing a skived foam. Therefore, the rejections of 7/22/2022 are withdrawn.
The examiner does note that a 35 U.S.C. 112(a) rejection of claims 11-21 is now applicable as discussed above. In particular, the claim merely requires a crosslinked polyolefin foam sheet (as recited in the preamble) with the skin side and the split side. However, the term “crosslinked polyolefin foam sheet” is a generic term which readily applies to all methods of crosslinking and all blends including a polyolefin which are used to form a foam sheet. This would leave one of ordinary skill in the art to perform undue experimentation on all crosslinking methods and all blends which include a polyolefin in order to attempt to achieve the average peak heights required by claim 11. In particular, applicant’s specification lists examples of polyolefins which are applicable to form the foam sheet of claim 11 and further indicates that blends of the polyolefins are applicable to the instant invention as well (PGPUB, Pg. 3, Paragraph [0041]). Additionally, as mentioned above, the term crosslinked applies to any and every crosslinking method whereas the instant invention appears to be dependent on a particular method which is crosslinking from both sides of the sheet to impart varying degrees of crosslinking (PGPUB, Pg. 3, Paragraphs [0042]-[0043]). Additionally, the working examples only provide specific blends of polyolefins and certain crosslinking methods (Pg. 6, Paragraphs [0066]-[0068]; Table 1). As such, the claim is further rejected for failing to enable one of ordinary skill in the art from making the instant invention of claim 11 without undue experimentation in order to achieve the average peak heights. 
Lastly, the examiner notes that the current rejection is made NON-FINAL in view of the new 35 U.S.C 112(a) rejection of claims 11-21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783